PER CURIAM.
The court has considered the petition for writ of common law certiorari and respondent’s response to this court’s order to show cause. Petitioner has failed to demonstrate a departure from the essential requirements of law in the order holding claimant’s entitlement to compensation benefits was fixed by the statute effective on the date of the accident and not by the prior law on the effective date of the insurance contract between employer and carrier.
Accordingly, the order to show cause is discharged and the petition is denied.
WENTWORTH and JOANOS, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.